DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Juan Carlos Marquez on 03/16.
The application has been amended as follows: 
On line 20 of claim 1, after “comprises” delete “probe”.
On line 22 of claim 1, before “wall” insert “side”.
On line 22 of claim 1, change “extending” to “wherein the first and second liquid-full probes extend”.
On line 27 of claim 1, change “prob” to “probe”.
On line 27 of claim 1, before “only” insert “and”.
On line 28 of claim 1, before “there must” insert “such that”.
On line 29 of claim 1, before “liquid” delete “the”.
On line 32 of claim 1, before “only” insert “and”.
On line 32 of claim 1, change “the second opening” to “a second opening”.
On line 32 of claim 1, change “a second side wall” to “the second side wall”.
On line 32 of claim 1, before “there must” insert “such that”.
On line 33 of claim 1, before “liquid” delete “the”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 6-10 of Applicant’s Remarks, filed 12/27/2021, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Ramella in view of Toth, in further view of Braga, and in further view of Evans have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Accordingly, claims 1 and 5-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781